 1

 2
                                 UNITED STATES DISTRICT COURT
 3
                                          DISTRICT OF NEVADA
 4
                                                     ***
 5
      SHANNON CARTER,                                      Case No. 2:18-cv-00351-JCM-DJA
 6
                             Plaintiff,
 7                                                         ORDER
             v.
 8
      NEVADA DEPARTMENT OF
 9    CORRECTIONS, ET AL.,
10                           Defendants.
11

12           This matter is before the court on Plaintiff’s Motion to Extend Time to File Summons and

13   Complaint on Defendant (ECF No. 22), filed on August 12, 2019. Defendants M. Cervas, James

14   Dzurenda, Bob Faulkner, and Tonya P. filed a Non-Opposition (ECF No. 23) on August 23,

15   2019.

16           Plaintiff requests an extension of time to serve the Complaint (ECF No. 5) on Defendant

17   Romeo Aranas because Plaintiff is a pro-se indigent inmate without efficient means to send out

18   legal mail and needs time to discover the last known address of Defendant Romeo Aranas, a

19   former employee of Nevada Department of Corrections. A non-opposition was filed on behalf of

20   the other remaining Defendants, but they request that a specific date be set for service.

21   Accordingly, the Court finds good cause to grant Plaintiff’s request for an extension of time to

22   serve Defendant Romeo Aranas and will set a deadline of 30 days for Plaintiff to complete

23   service.

24           IT IS THEREFORE ORDERED that Motion to Extend Time to File Summons and

25   Complaint on Defendant (ECF No. 22) is granted.

26           IT IS FURTHER ORDERED that Plaintiff shall have until Wednesday, September 25,

27   2019 to complete service on Defendant Romeo Aranas.

28
 1   DATED: August 26, 2019

 2
                                      DANIEL J. ALBREGTS
 3                                    UNITED STATES MAGISTRATE JUDGE
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                              Page 2 of 2
